Citation Nr: 1213008	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to October 1968.  

The issue of entitlement to service connection for PTSD comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on May 31, 2011, which vacated, in part, a January 2010 Board decision and remanded the issue for additional development.  The issue initially arose from an April 2004 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Previously, the Court in a July 13, 2009, order vacated a March 2008 Board decision denying entitlement to PTSD and incorporated the terms of a joint motion for partial remand for consideration of case law issued subsequent to the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board in its January 2010 decision remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development.  Although the available record indicates there has been additional RO development on this issue, the matter has not been recertified for appellate review.  The Board notes, however, that the record indicates evidence received by the RO for the issue of service connection for an acquired psychiatric disorder other than PTSD includes evidence pertinent to the PTSD issue remanded by the Court.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of that evidence.  The Board finds that, based upon the available evidence, the service connection PTSD and other than PTSD issues are inextricably intertwined.  Therefore, the issues for appeal are most appropriately addressed together and as listed on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its May 2011 order the Court found the Board had erred in discounting the statements of a private mental health care provider, G.J.S, Ph.D., regarding behavioral changes after the alleged assault simply because they were not corroborated through documentation other than the Veteran's own statements.  It was also noted that the Board had erred by (1) providing an inadequate rationale for how it weighed the long passage of time between the alleged assault and the Veteran's first report of the event, (2) failing to consider a VA medical opinion by Dr. J.G, and (3) failing to provide an adequate statement of reasons or bases for rejecting the medical opinion of Dr. G.J.S.  The Court noted that the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011), held that, under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  It was further noted, however, that the opinion of Dr. G.J.S. in this case could be evaluated and weighed because "[o]pinions given by such professionals are not binding upon VA, but instead are weighed along with all evidence provided."  See May 31, 2011, order citing 67 Fed. Reg. 10,330 (Mar. 7, 2002).  

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In correspondence submitted to the Board in January 2012 the Veteran's attorney reiterated the claim for entitlement to service connection for PTSD.  It was further asserted that the opinion of Dr. G.J.S. was uncontroverted or rebutted by no other medical opinion of record.  

The Board finds, however, that the opinion of Dr. G.J.S. and other opinions pertinent to the issues on appeal must be weighed along with all of the evidence of record.  The competency of these opinions is not in dispute.  VA's duty to assist requires reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  

The Veteran's attorney also asserted in the January 2011 correspondence that the Veteran had testified to some behaviors that may be related to and result from the alleged trauma (reported to have occurred in May 1967) including that he "had behavior problems, such as insubordination in service after the rape, constantly wanting to fight, even "calling out" his company commander."  The Board notes that the Veteran's testimony as to these specific in-service behavior problems was provided in September 2007 (video conference hearing transcript p. 14) and that there is no indication this information was either reported to or considered by a mental health care provider.  

A review of the Veteran's service personnel records reveal that he received a promotion in rank (E-2) in March 1966 and was transferred for service in Germany in May 1966.  He received another promotion in rank (E-3) in July 1966.  He received nonjudicial punishment in October 1966 for willfully disobeying a lawful order from a noncommissioned officer.  He subsequently received a promotion in rank (E-4) in December 1966.  He received another promotion in rank (E-5) in August 1967.  Correspondence dated September 30, 1967, noted he had been appointed to be the temporary acting sergeant by his commanding officer.  Records show that upon transfer from his duty station in Germany (shown to have occurred in October 1968) his conduct and efficiency were rated as excellent by his commanding officer.  See DA Form 137 (AE).

As evidence of the Veteran's behavior during and after service is pertinent to a determination as to the probative value of the etiology opinions of record concerning PTSD, the Board finds an additional VA medical opinion is required for an adequate determination.  All of the pertinent evidence of record should be considered by an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred, including the Veteran's statements and testimony, the statements from his spouse, the reports from VA and service treatment records, and the reports from service personnel records.  

The Board also notes that an August 2001 VA treatment report noted the Veteran had been receiving Social Security Administration (SSA) disability benefits since 1990.  

The Court has held that Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3.  The Veteran should be scheduled for an examination by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder as a result of active service or an event demonstrated to have occurred during active service, to include based upon evidence demonstrating that a personal assault during active service occurred.  All indicated tests and studies are to be performed.  

An opinion must be provided as to whether the evidence indicates that a personal assault occurred.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be considered.  Any evidence of behavior changes believed to be credible evidence of the stressor must be identified.  Any opinion provided must be reconciled with the other evidence of record, including the opinions of Dr. G.J.S. and the February 2003 VA examination opinion.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


